Citation Nr: 1114554	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  07-05 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's appeal was originally presented to the Board in January 2008, at which time it was remanded for additional development.  In an August 2010 decision, the Board denied the Veteran a disability rating in excess of 50 percent for his PTSD.  The Veteran, however, appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court), which issued a February 2011 order vacating the Board's August 2010 decision and granting a Joint Motion for Remand (Joint Motion) which asked the claim to be returned to the Board for further consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 50 percent for his service-connected PTSD.  According to the Joint Motion, the Board's explanation of the Veteran's claim that his PTSD had worsened since his most recent VA psychiatric examination was inadequate.  Specifically, the Veteran reported that he had recently gotten into a physical altercation, and recently had his PTSD medication increased.  Thus, the Board finds the evidence of an increase in severity sufficient to warrant a new VA psychiatric examination.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Thus, remand of this claim to afford the Veteran a new VA psychiatric examination is necessary.  

Next, the Veteran's representative has stated the Veteran continues to receive VA outpatient counseling and treatment for his PTSD at the VA medical center in Long Beach, California.  This treatment has continued subsequent to January 2009, the last date his treatment records were requested.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's pertinent treatment records from the Long Beach VA medical center, as well as any other VA facility from which he has received VA psychiatric treatment.  If no such records are available, the Veteran must be informed, and that fact must be documented for the claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current impairment resulting from his service-connected PTSD.  The claims files must be made available to and reviewed by the examiner.  The examination report should include a discussion of the Veteran's psychiatric history and his reported symptoms.  The examination report should report the severity of the Veteran's PTSD in terms conforming to the applicable rating criteria.  The examiner should provide an opinion concerning the impact of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  Finally, a Global Assessment of Functioning (GAF) score must be provided.  The examiner should provide the rationale for all opinions expressed.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


